Mr. Justice Mulkey, dissenting: I do not believe a party, by merely taking a summons out of the clerk’s office, without,delivering it to some one authorized by law to serve it, and keeping it under his own control for a while, and then returning it into the clerk’s office, as was done in this case, can thereby -arrest the running of the Statute of Limitations, and-for this reason I respectfully dissent from the opinion of the majority of the court in this case. It is true this court has frequently said that the issuing or suing out of a summons is the commencement of a suit, but I hold the mere writing, signing and sealing of the writ, and placing it in the hands of the plaintiff or his attorney, by the clerk, is not, within the meaning of our limitation laws, the issuing or suing out of a writ. In addition to this, it must, in my judgment, be placed in good faith into the hands of the proper officer for service. To hold otherwise, it seems to me, is to place it in the power of a party to arrest the running of the statute indefinitely, till the defendant’s witnesses die, or remove to parts unknown, and by this means the grossest injustice might be perpetrated. The conclusion of the lower courts being in accord with my own views on the question, I think the judgment of the Appellate Court should be affirmed;